                    Case 2:21-cv-00048-BJR Document 58 Filed 08/04/21 Page 1 of 1



 1
                                                           HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   HT-SEATTLE OWNER, LLC,                             Case No. 2:21-cv-00048-BJR
10                                    Plaintiff,
11             v.
12   AMERICAN GUARANTEE AND
     LIABILITY INSURANCE COMPANY,
13
                                    Defendant.
14

15
                                                   ORDER
16

17            Based on the above stipulation, and being fully advised, the Court hereby GRANTS the

18   parties’ requested extension. HT-Seattle shall file its reply no later than August 6, 2021.

19

20
     IT IS SO ORDERED this 4th day of August, 2021.
21

22
                                           _______________________________________
23                                         Hon. Barbara J. Rothstein
                                           United States District Judge
24

25

26

27

     STIPULATED MOTION AND [PROPOSED]                                      LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
     ORDER REGARDING BRIEFING SCHEDULE FOR
                                                                             P.O. BOX 91302
     REPLY TO PLAINTIFF’S RULE 59(e) MOTION - 1                   SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00048-BJR                                      206.223.7000 FAX: 206.223.7107
     133554.0004/8548238.1
